Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

   JANE DOE,

             Plaintiff,

   v.                                                               Case No.: 0:20-cv-60683-WPD-LSS

   RICKEY PATEL, LLC d/b/a VACATION INN;
   SKY MOTEL, INC.; LQ FL PROPERTIES LLC
   n/k/a CPLG FL PROPERTIES LLC d/b/a
   LA QUINTA INN located at 7901 SW 6th St,
   Plantation, FL; LQ FL PROPERTIES LLC
   n/k/a CPLG FL PROPERTIES LLC d/b/a
   LA QUINTA INN FORT LAUDERDALE
   TAMARAC EAST #4006; MW PLANTATION,
   LP d/b/a SAWGRASS INN & CONFERENCE
   CENTER,

         Defendants.
   _______________________________________________/

         DEFENDANT CPLG FL PROPERTIES L.L.C.’S REPLY IN SUPPORT OF ITS
           MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

             Defendant CPLG FL Properties L.L.C. (“CPLG FL”), formerly known as LQ FL Properties

   L.L.C., by and through undersigned counsel, submits this Reply in support of its Motion to Dismiss

   (Dkt. 171) Plaintiff’s Third Amended Complaint (the “Complaint,” Dkt. 164) pursuant to Federal

   Rule of Civil Procedure 12(b)(6), and in support thereof states as follows:

        I.       INTRODUCTION

             There is no question that Plaintiff alleges that she was victimized by her criminal trafficker.

   But Plaintiff does not allege any facts to state a TVPRA claim against CPLG FL. The Complaint

   does not allege, and Plaintiff does not now argue, that anyone at the two La Quinta ®-branded hotels

   at issue (the “La Quinta Facilities”) knew about, had any relationship with, or even rented rooms
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 2 of 12



   to Plaintiff’s alleged trafficker, much less any plausible suggestion that CPLG FL participated in

   a TVPRA “venture” with that alleged criminal. Nor does the Complaint allege that CPLG FL

   “knowingly” benefited “from” participating in such a venture or that CPLG FL “knew or should

   have known” that Plaintiff was forced or coerced to commit commercial sex acts against her will.

   Instead, Plaintiff conflates and confuses the elements of a TVPRA claim to attack the hospitality

   industry, generally, along with any business that may be used as an instrumentality by a criminal

   trafficker. Plaintiff’s sweeping theory does not state a TVPRA claim.

      II.        ARGUMENT

            Section 1595(a) of the TVPRA was amended in 2008 to give a trafficking “victim” a cause

   of action against “whoever knowingly benefits, financially or by receiving anything of value from

   participation in a venture which that person knew or should have known has engaged in an act in

   violation of this chapter) . . . .” 18 U.S.C. § 1595(a). The Complaint does not plausibly satisfy

   any of these elements.

            A.     The Complaint Does Not Allege A TVPRA “Venture.”

            There is no allegation that CPLG FL participated in a TVPRA “venture” with Plaintiff’s

   trafficker. Indeed, there is no allegation that CPLG FL knew of, interacted with, or rented any

   rooms to Plaintiff’s alleged trafficker, let alone that CPLG FL shared any common purpose,

   operated as a continuing unit, or otherwise “associated in fact” with Plaintiff’s alleged trafficker.

   See Dkt. 171, at 4-8. Contrary to Plaintiff’s attempt to avoid comparison of a TVPRA “venture”

   to a RICO “enterprise” (Dkt. 180, at 6-7), the TVPRA’s definition of “venture” tracks RICO’s

   definition of “enterprise” nearly verbatim, as both require that participants be “associated in fact.”

   Compare 18 U.S.C. § 1591(e)(6) (defining “venture” as “any group of two or more individuals

   associated in fact, whether or not a legal entity” (emphasis added)), with 18 U.S.C. § 1961(4)

                                                     2
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 3 of 12



   (defining “enterprise” as “any . . . group of individuals associated in fact although not a legal

   entity”). To be “associated in fact,” the participants must operate as a “continuing unit that

   functions with a common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009). The terms

   “enterprise” and “venture” are synonyms in “ordinary usage,” and both require a common purpose.

   Id. at 944 (“That an ‘enterprise’ must have a purpose is apparent from the meaning of the term in

   ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’ The concept of ‘association’ requires

   both interpersonal relationships and a common interest.” (emphasis added)); Al-Rayes v.

   Willingham, 914 F.3d 1302, 1308 (11th Cir. 2019); Aim Recycling of Fla., LLC v. Metals USA,

   Inc., 18-CV-60292, 2020 WL 209860, at *15 (S.D. Fla. Jan. 13, 2020). The phrase “associated in

   fact” in the statutes should be interpreted consistently. See, e.g., Smith v. City of Jackson, Miss.,

   544 U.S. 228, 233 (2005); Northcross v. Bd. of Ed. of Memphis City Sch., 412 U.S. 427, 428 (1973)

   (“The similarity of language in [two statutes] is, of course, a strong indication that the two statutes

   should be interpreted pari passu.”).

          Plaintiff likewise is mistaken in arguing that the definition of “venture” in Section 1591(e)

   should not apply to the civil remedy provision in Section 1595. Dkt. 180, at 7. Plaintiff relies on

   two cases. The first, a Report and Recommendation from the District of Colorado, declined to

   apply Section 1591’s definition of “venture” to other sections of the TVPRA, reasoning that

   “Congress appears to have confined this definition only to § 1591.” Gilbert v. United States

   Olympic Comm., 18-CV-00981-CMA-MEH, 2019 WL 1058194, at *10 (D. Colo. Mar. 6, 2019),

   report and recommendation adopted in part, rejected in part, 423 F. Supp. 3d 1112 (D. Colo.

   2019). The district court specifically rejected this part of the magistrate judge’s recommendation

   and expressly relied on the definition of “venture” currently codified at 18 U.S.C. § 1591(e)(6),

   the same definition CPLG FL cites in its motion. See Gilbert v. United States Olympic Comm.,

                                                     3
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 4 of 12



   423 F. Supp. 3d 1112, 1137 (D. Colo. 2019). In the other case Plaintiff cites, M.A. v. Wyndham

   Hotels & Resorts, Inc., 425 F. Supp. 3d 959 (S.D. Ohio), the court declined to apply the definition

   of the phrase “participation in a venture” from Section 1591(e)(4) to the TVPRA’s use of the same

   phrase in Section 1595(a), reasoning that “applying the definition of ‘participation in a venture’

   provided for in § 1591(e) to the requirements under § 1595 would void the ‘known or should have

   known’ language of § 1595.” Id. at 969. Importantly, however, CPLG FL does not rely on Section

   1591(e)(4)’s definition of the phrase “participation in a venture.” Rather, CPLG FL relies on

   Section 1591(e)(6)’s definition of “venture,” and there is no suggestion that applying that

   definition to civil TVPRA claims would void any language in Section 1595(a). In fact, courts

   consistently rely on that definition when construing civil claims brought under the TVPRA. See,

   e.g., Ricchio v. McLean, 853 F.3d 553, 555-56 (1st Cir. 2017); Bistline v. Parker, 918 F.3d 849,

   873 (10th Cir. 2019); Jean-Charles v. Perlitz, 937 F. Supp. 2d 276, 288 n.11 (D. Conn. 2013);

   Gilbert, 423 F. Supp. 3d at 1137.

          Plaintiff also tries to read the “participation” requirement completely out of Section

   1595(a). In doing so, Plaintiff criticizes CPLG FL’s citation to United States v. Afyare, 632 F.

   App’x 272 (6th Cir. 2016), in which the court of appeals found that the statute’s use of the term

   “participation” requires proof that the defendant committed “overt acts” in furtherance of the

   venture that committed trafficking crimes, noting that nonfeasance (i.e., “mere negative

   acquiescence” or the failure to prevent trafficking) is not sufficient. Id. at 286. Plaintiff attempts

   to distinguish Afyare because it arose in the context of a criminal claim, again ignoring the

   similarities between Section 1591(a)(2) and Section 1595(a). See Geiss v. Weinstein Co. Holdings

   LLC, 383 F. Supp. 3d 156, 169 n.5 (S.D.N.Y. 2019) (“Apart from the constructive knowledge

   provision, the operative language of the TVPA civil remedy and the underlying criminal statute

                                                     4
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 5 of 12



   are identical.”). Both provisions require “participation” in a “venture” that commits sex trafficking

   crimes. Compare 18 U.S.C. § 1591(a)(2) (“Whoever knowingly . . . benefits, financially or by

   receiving anything of value, from participation in a venture which has engaged in an act in

   described in violation of paragraph (1).”), with 18 U.S.C. § 1595(a) (“[W]hoever knowingly

   benefits, financially or by receiving anything of value from participation in a venture [that] . . . has

   engaged in an act in violation of this chapter”—e.g., Section 1591(a)(1)). Moreover, the court of

   appeals did not rely on the definition of “participation in a venture” from 18 U.S.C. § 1591(e)(4).

   It could not have. Afyare was decided before Congress amended 18 U.S.C. § 1591(e) to add the

   definition of the phrase “participation in a venture.” See Pub. L. No. 115-164, § 5, 132 Stat. 1253,

   1255 (2018).1 The court of appeals construed the term “participation” in accordance with its plain

   meaning, and that same meaning applies to civil claims under Section 1595(a). See BLACK’S LAW

   DICTIONARY 1294 (10th ed. 2014) (defining “participation” as “[t]he act of taking part in

   something, such as a partnership, a crime . . . .”). Several courts have relied on the Afyare decision

   in construing civil claims under Section 1595(a). See, e.g., Noble v. Weinstein, 335 F. Supp. 3d

   504, 524 (S.D.N.Y. 2018); Ratha v. Phatthana Seafood Co., Ltd., CV 16-4271-JFW (ASX), 2017

   WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017).

           Finally, Plaintiff compares the allegations against CPLG FL to those deemed sufficient in

   M.A. In M.A., the court applied the pre-Twombly dismissal standard, stating that it could not

   dismiss a complaint “‘unless it appears beyond doubt that the plaintiff can prove no set of facts in

   support of his claim which would entitle him to relief.’” M.A., 425 F. Supp. 3d at 962 (quoting

   Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993)). In addition, the court relied on conclusory



   1
    In contrast, the TVPRA’s definition of “venture” has been in place since the enactment of the
   Trafficking Victims Protection Act of 2000. See Pub. L. No. 106-386, Div. A, § 112(a)(2) (2000).
                                                  5
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 6 of 12



   and “shotgun” allegations made against groups of defendants (a practice consistently admonished

   in this Circuit and elsewhere),2 thereby allowing claims to proceed against hotel defendants

   without alleging facts sufficient to state a claim against particular defendants. The M.A. court also

   did not give consideration to the “associated in fact” requirement of a TVPRA “venture.”

          Even so, Plaintiff’s comparison to M.A. lacks merit. Plaintiff does not allege, as she must

   under M.A., “a continuous business relationship between the trafficker and the hotels such that it

   would appear that the trafficker and the hotels have established a pattern of conduct or could be

   said to have a tacit agreement” with the trafficker. M.A., 425 F. Supp. 3d at 970. The Complaint

   does not allege any relationship between the trafficker and the La Quinta Facilities. In fact, there

   is no allegation that the alleged trafficker even rented any rooms there. See, e.g., Ray v. Spirit

   Airlines, Inc., 836 F.3d 1340, 1352 (11th Cir. 2016) (recognizing that even a commercial

   relationship does not establish that persons shared any “common purpose” or otherwise associated

   in fact); Weir v. Cenlar FSB, 16-CV-8650 (CS), 2018 WL 3443173, at *6 (S.D.N.Y. July 17, 2018)

   (holding that “being an ‘instrumentality’ does not thereby mean one shares a common purpose”);

   Rosner v. Bank of China, 528 F. Supp. 2d 419, 428-29 (S.D.N.Y. 2007).

          B.      The Complaint Does Not Allege That CPLG FL “Knowingly” Benefited
                  “From” Participating In A TVPRA “Venture.”

          Plaintiff argues that CPLG FL benefited from Plaintiff’s alleged trafficking because

   Plaintiff rented rooms at the La Quinta Facilities. Plaintiff’s premise is wrong. The TVPRA and

   its use of the words “knowingly” and “from” require “a causal relationship between affirmative



   2
     See, e.g., Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)
   (recognizing that “shotgun” pleadings are “flatly forbidden” by Rule 8(a)(2)); Joseph v. Bernstein,
   612 F. App’x 551, 555 (11th Cir. 2015) (“[T]he complaint failed to satisfy the requirements of
   Rule 8 of the Federal Rules of Civil Procedure because it indiscriminately grouped all Defendants
   without explaining the factual basis for each of the Defendants’ liability.”).
                                                     6
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 7 of 12



   conduct furthering the sex-trafficking venture and receipt of a benefit,” with knowledge of that

   causal relationship. Geiss, 383 F. Supp. 3d at 169; 18 U.S.C. § 1595(a) (“. . . knowingly benefits

   . . . from participation in a venture [that] . . . has engaged in an act in violation of this chapter . . .

   .”). Plaintiff’s argument ignores, and is contrary to, the text of the TVPRA. See Kolbek v. Twenty

   First Cent. Holiness Tabernacle Church, Inc., No. 10 Civ. 4124, 2013 WL 6816174, at *16 (W.D.

   Ark. Dec. 24, 2013) (“The fact that sexual abuse was committed by the ministry’s leader and that

   members of the ministry had their expenses paid for through ministry funds is simply not sufficient

   . . . .”).

                C.     The Complaint Does Not Plausibly Allege That CPLG FL Knew Or Should
                       Have Known That Plaintiff Was Being Trafficked.

                A Section 1595(a) claim requires well-pled factual allegations that the defendant “knew or

   should have known” that the venture in which the defendant participated was forcing or coercing

   the plaintiff to commit commercial sex acts against the plaintiff’s will. 18 U.S.C. §§ 1591(a),

   1591(e)(2)-(3), 1595(a). Plaintiff argues that CPLG FL had the requisite scienter under Section

   1595(a) because the staff members she befriended at one of the La Quinta Facilities “were aware

   of the trafficking.” See Dkt. 180, at 18. That is not what the Complaint alleges. The Complaint

   lists alleged indicia of commercial sex activity, 3 followed by the vague allegation that the hotel

   staff she befriended “knew what was happening.” Dkt. 164, at ¶ 85. There is no allegation that

   anyone at the La Quinta Facilities witnessed Plaintiff’s abuse; rather the Complaint alleges (and

   the response acknowledges) that Plaintiff took measures to conceal her commercial sex activity

   and “avoid detection” at the La Quinta Facilities. See Dkt. 180, at 20. At most, the Complaint


   3
     It is worth noting, however, that much of the alleged indicia of commercial sex activity has
   nothing to do with sex trafficking, such as Plaintiff’s alleged accumulation of “rewards points” for
   staying at La Quinta®-branded hotels and the alleged trafficker’s height (6’4”) and alias (“Dread”).

                                                        7
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 8 of 12



   alleges that hotel staff could have witnessed the alleged trafficker provide Plaintiff illicit drugs

   through video surveillance. See Dkt. 164, at ¶¶ 85, 94.

           Plaintiff’s claim under Section 1595(a), however, requires well-pled factual allegations that

   the defendant knew or should have known that commercial sex activity was forced or coerced.4

   See, e.g., Doe 1 v. Red Roof Inns, Inc., 1:19-CV-03840-WMR, 2020 WL 1872335, at *3 (N.D. Ga.

   Apr. 13, 2020) (“[T]he statute targets commercial sex activity that is forced or coerced; it does not

   address commercial sex activity generally.”); Lawson v. Rubin, 17-CV-6404 (BMC), 2018 WL

   2012869, at *14 (E.D.N.Y. Apr. 29, 2018) (dismissing TVPRA claim against owner of

   condominium complex, reasoning that two incidents involving first responders did not give rise to

   a reasonable inference that owner knew or should have known about commission of trafficking

   crimes by lessee of condo unit); compare, e.g., Ricchio, 853 F.3d at 555 (overturning dismissal of

   TVPRA claim against hotel operators, the Patels, where the trafficker’s “coercive and abusive

   treatment” of the plaintiff “as a sex slave had become apparent to the Patels”); M.A., 425 F. Supp.

   3d at 962 (alleging that hotel staff ignored pleas for help after the plaintiff was “beaten or choked”);

   A.B. v. Marriott Int’l, Inc., CV 19-5770, 2020 WL 1939678, at *2 (E.D. Pa. Apr. 22, 2020)

   (alleging that hotel staff members saw the plaintiff’s “visible injury” and were aware of “loud

   altercations” and “attacks” on the plaintiff by the alleged trafficker). Plaintiff does not allege that


   4
     Even assuming arguendo that staff at the La Quinta Facilities knew or should have known that
   Plaintiff’s alleged trafficker was providing her illicit drugs to cause her to engage in commercial
   sex activity, that would still be insufficient because it does not rise to the level of force or coercion,
   as required under the TVPRA. See 18 U.S.C. § 1591(a) (“. . . means of force, threats of force,
   fraud, coercion described in subsection (e)(2), or any combination of such means will be used to
   cause the person to engage in a commercial sex act . . . .”); 18 U.S.C. § 1591(e)(2) (“The term
   ‘coercion’ means(A) threats of serious harm to or physical restraint against any person; (B) any
   scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would
   result in serious harm to or physical restrain against any person; or (C) the abuse or threatened
   abuse of law or the legal process.”).

                                                       8
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 9 of 12



   CPLG FL or anyone at the La Quinta Facilities knew or should have known that Plaintiff was

   engaging in forced or coerced commercial sex activity against her will.5

       III.      CONCLUSION

              For the foregoing reasons and those set forth in CPLG FL’s motion, CPLG FL respectfully

   requests that the Court grant CPLG FL’s motion and dismiss the Complaint with prejudice as to

   CPLG FL. Dismissal with prejudice is appropriate because Plaintiff is now on the fourth version

   of her Complaint and has had ample opportunity to refine the allegations. Plaintiff’s theory of

   relief is simply incompatible with the TVPRA, making any further amendments futile.

   Dated: June 8, 2020                                   Respectfully submitted

                                                         s/ J. Trumon Phillips
                                                         J. Trumon Phillips
                                                         Florida Bar No. 84568
                                                         DLA PIPER LLP (US)
                                                         3111 W. Dr. Martin Luther King Jr. Blvd.
                                                         Suite 300
                                                         Tampa, Florida 33607-6233
                                                         Phone: 813-229-2111
                                                         Fax: 813-229-1447
                                                         Email: trumon.phillips@dlapiper.com
                                                                 sheila.hall@dlapiper.com




   5
     Insofar as Plaintiff relies on industry knowledge about the occurrence of commercial sex activity
   at hotels generally, such allegations are insufficient under the TVPRA. See, e.g., Doe 1, 2020 WL
   1872335, at *3 (striking allegations from complaint concerning general knowledge about sex
   trafficking in the hotel industry and allegations of commercial sex activity at hotels not at issue);
   Ratha, 2017 WL 8293174, at *4 (“Plaintiffs argue that Rubicon and Wales knew or should have
   known that Phatthana allegedly engaged in [trafficking] based on general reports about human
   trafficking in Thailand and letters by advocacy groups . . . criticizing the working conditions at
   Phatthana’s Songkhla factory. . . . Plaintiffs have failed to demonstrate that Rubicon or Wales
   knew or should have known that human trafficking existed at Phatthana’s Songkhla factory.”).
                                                      9
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 10 of 12



                                                         David S. Sager (pro hac vice forthcoming)
                                                         DLA PIPER LLP (US)
                                                         51 John F. Kennedy Parkway - Suite 120
                                                         Short Hills, NJ 07078-2704
                                                         Phone: 973-520-2550
                                                         Fax: 973-520-2551
                                                         Email: david.sager@dlapiper.com

                                                         Attorneys for Defendant
                                                         CPLG FL Properties L.L.C.
                                                         (f/k/a LQ FL Properties L.L.C.)

                                    CERTIFICATE OF SERVICE

          I hereby certify that on June 8, 2020, a true and correct copy of the foregoing was furnished
    by CM/ECF to all counsel of record as listed below.


                                                         s/ J. Trumon Phillips
                                                         Attorney




                                                    10
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 11 of 12



                                          SERVICE LIST

    C. Richard Newsome
    R. Frank Melton
    Maegen Peek Luka
    Milette E. Webber
    Michele L. Reed
    Newsome Melton, P.A.
    201 South Orange Avenue, Suite 1500
    Orlando, FL 32801
    Phone: 407-648-5977
    Fax: 407-648-5282
    Email: newsome@newsomelaw.com
           melton@newsomelaw.com
           webber@newsomelaw.com
           reed@newsomelaw.com
           luka@newsomelaw.com
           swinehart@newsomelaw.com
           oneill@newsomelaw.com
    Attorneys for Plaintiff Jane Doe

    David S. Harrigan
    Therese A. Savona
    Christopher J. Wyszynski
    Cole, Scott & Kissane, P.A.
    Tower Place, Suite 400
    1900 Summit Tower Boulevard
    Orlando, FL 32810
    Phone: 321-972-0014
    Fax: 321-972-0099
    Email: david.harrigan@csklegal.com
           therese.savona@csklegal.com
           christopher.wyszynski@csklegal.com
           myrna.liggett@csklegal.com
    -and-
    Joseph J. Goldberg
    Lindsay A. Adler
    Cole, Scott & Kissane, P.A.
    Dadeland Center, Suite 1400
    9150 South Dadeland Boulevard
    Miami, FL 33156
    Phone: 786-268-6756
    Fax: 305-373-2294
    Email: joe.goldberg@csklegal.com
           lindsay.adler@csklegal.com
    Attorneys for Defendants
    Rickey Patel, LLC d/b/a Vacation Inn
    and Sky Motel, Inc.




                                                11
Case 0:20-cv-60683-WPD Document 183 Entered on FLSD Docket 06/08/2020 Page 12 of 12



    Bruce Trybus
    Cooney Trybus Kwavnick Peets
    1600 W. Commercial Blvd., Suite 200
    Fort Lauderdale, FL 33309
    Phone: 954-568-6669
    Fax: 954-568-0085
    Email: btrybus@ctkplaw.com
           reception@ctkplaw.com
           yhall@ctkplaw.com
           tzerof@ctkplaw.com
    Attorneys for Defendant
    MW Plantation, LP d/b/a Sawgrass Inn & Conference Center




                                               12
